Citation Nr: 9900259	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  97-09 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
a bilateral hearing loss disability.

2.  Whether new and material evidence has been submitted to 
re-open a claim of service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellants DD Form 214 is not of record.  It appears, 
from the evidence of record, that he had approximately 20 
years of service and retired in 1981.  This appeal comes 
before the Board of Veterans Appeals (Board) from rating 
actions from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends, in essence, that his service 
connected bilateral hearing loss is more disabling than the 
currently rated noncompensable evaluation and that an 
increased rating is warranted.  He also contends that new and 
material evidence has been submitted to reopen his claim for 
service connection for a low back disorder.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellants 
claim file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against a compensable evaluation for bilateral 
hearing loss.  It is also the decision of the Board that new 
and material evidence has been submitted to reopen a claim of 
service connection for a low back disorder.


FINDINGS OF FACT

1.  A bilateral hearing loss disability is manifested by an 
average pure tone threshold of 58 in the right and 53 in the 
left ear, at 1000, 2000, 3000, and 4000 hertz, and speech 
recognition of 94 percent in the right and 96 percent in the 
left ear.

2.  Service connection for a low back disorder was denied by 
means of a December 1981 rating action.  That decision is 
final.

3.  Additional evidence submitted after the December 1981 
rating decision is new and material.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, §§ 4.85-4.87, Diagnostic Codes 
6100-6110 (1998).

2.  The ROs December 1981 decision to deny service 
connection for a low back disorder is a final determination.  
Evidence received subsequent to that decision is new and 
material.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral hearing loss.

Service connection for bilateral hearing loss was awarded by 
means of a December 1981 rating action, following a review of 
the evidence then of record, to include service medical 
records which noted that the appellant had hearing loss.  His 
hearing loss disability was rated as noncompensable at that 
time; which rating has remained in effect since.

Current medical evidence pertaining to the appellants 
hearing loss includes 
report of a VA audiological examination, dated in January 
1996, which indicates that his average pure tone threshold at 
1000, 2000, 3000, and 4000 hertz was at 58 for the right ear 
and 53 for the left ear.  His speech recognition was at 94 
percent in the right ear and at 96 percent in the left ear.

Report of an annual hearing/hearing aid evaluation, dated in 
November 1996, does not specify the average pure tone 
threshold amount at 1000, 2000, 3000, and 4000 hertz.  The 
report does state that a comparison of the results of the 
examination with the results of a November 1995 examination 
indicated no significant decrease in either ear.  The results 
of the November 1995 audiological test do not specify the 
average pure tone threshold amount at 1000, 2000, 3000, and 
4000 hertz.  

The severity of hearing loss is ascertained, for VA rating 
purposes, by application of the criteria set forth in VAs 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, §§ 4.85-
4.87, Diagnostic Codes 6100 through 6110 (1998) (Schedule).  
Under these criteria, the degree of disability for hearing 
loss is determined by application of a rating schedule that 
establishes acuity levels, ranging from Level I (for 
essentially normal acuity) through Level XI (for profound 
deafness).  

Under the criteria set forth in the Schedule, the appellants 
right ear hearing loss, as assessed by a January 1996, VA 
audiology examination, is assigned a Level II, and his left 
ear hearing loss is assigned a Level I.  This degree of 
bilateral hearing loss, as determined by Diagnostic Code 6100 
under the Schedule, warrants a noncompensable evaluation.  
The Board notes that subsequent to the audiology examination 
in January 1996, a subsequent hearing evaluation was 
conducted (in November 1996), the results of which evaluation 
have not been specified for ratings purposes.  This 
evaluation does indicate, however, that there has been no 
significant decrease in hearing since 1995.  Thus, the Board 
concludes that the result of the January 1996 audiology 
examination are a current assessment of the appellants 
hearing and that a rating based on that examination is 
appropriate.  As the results of the January 1996 audiology 
examination do not show that a compensable evaluation is 
warranted, this claim is denied.



II.  New and material evidence for a back disorder.

Service connection for a low back strain was initially denied 
by means of a December 1981 rating action, following a review 
of the evidence then of record.  The evidence then of record 
included service medical records which indicate that the 
appellant was treated for a lumbosacral strain on several 
occasions between 1977 and 1979.  Service medical records 
dated in September 1977 note that he had an acute lumbar 
strain after lifting a box.  In April and May 1978, he was 
again seen for increasing pain in the low back, with recent 
onset.  An orthopedic evaluation report, dated in May 1978, 
found that the low back pain was muscular, rather than nerve 
root irritation.  The impression was acute low back strain 
with a subacute or chronic element but with slow improvement.  
Evidence of a herniated disk was not found at that time.  He 
was again seen in September 1979 for back pain and was 
diagnosed with chronic lumbar strain.

Service medical records also include a January 1980 physical 
examination which noted a history of recurrent lumbo-sacral 
strain.  A May 1981 report of medical history indicates that 
the appellant reported that he suffered from low back pain 
(although, in response to the question of whether he had or 
now has recurrent back pain, he checked no).  The physical 
examination report which accompanied the medical history did 
not document any low back disorder.  

Post-service medical records before the RO in 1981 include 
report of a VA examination, dated in November 1981, which 
indicates that movement of the entire spine was normal.  
There was no diagnosis of a back disorder at that time.  
Subsequently, the RO denied service connection for a low back 
strain as this disorder was not shown on the last 
examination.

Evidence submitted subsequent to the 1981 rating action 
include treatment records dated between 1984 and the present, 
which indicate that the appellant has been treated for a 
chronic low back disorder.  Medical records dated in December 
1984 indicate that he had low back pain of two days duration 
which began after lifting a heavy object.  It was reported 
that he had a history of back problems since an injury in 
1978-79.  He has received various diagnoses for his back 
disorder, to include lumbar strain. 

Prior rating decisions are final and may not be reopened 
unless new and material evidence is submitted.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156.  In making a determination 
as to whether to reopen a case, a two-step analysis is 
necessary; it must first be determined whether there is new 
and material evidence to reopen a claim, and if there is such 
evidence, the second step requires that the claim be reviewed 
on the basis of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

In determining whether new and material evidence has been 
received, all evidence received after the prior final 
decision is to be considered.  Evans v. Brown, 9 Vet. App. 
273 (1996).  Also, the credibility of the new evidence is, 
preliminarily, to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Board, having considered the evidence of record and the 
applicable laws, finds that new and material evidence for a 
claim of service connection for a back disorder has been 
submitted and the claim is accordingly reopened.  The Board 
notes that the evidence before the RO in 1981 showed no 
current back disorder.  However, the newly submitted evidence 
of record does show the presence of a chronic back disorder.  
Given that the service medical records show treatment for a 
low back condition on various occasions, and given that the 
new evidence indicates the existence of a chronic low back 
disorder, the Board finds that the claim must be reopened.



ORDER

1.  A compensable rating for bilateral hearing loss is 
denied.

2.  New and material evidence has been submitted to re-open a 
claim of entitlement to service connection for a low back 
disorder and the claim is reopened.


REMAND

The Board finds that the appellants claim for service 
connection for a low back disorder should be REMANDED for the 
following development:

1.  The RO should take the necessary 
steps to obtain current treatment records 
(not already of record) pertaining to the 
appellants low back disorder, and 
associate those records with the claims 
folder.

2.  The RO should provide the appellant 
with an opportunity to provide the 
names/addresses of any providers or to 
provide any additional medical records 
not already associated with the claims 
file pertaining to treatment received for 
a low back disorder since separation from 
service.

3.  The RO should take the necessary 
steps to schedule the appellant with a VA 
orthopedic (and other necessary) VA 
examination(s) to determine the diagnosis 
(diagnoses) and etiology of the 
appellants low back disorder(s).  All 
necessary diagnostic tests must be 
performed.  The examiner is asked to 
specify the diagnosis (diagnoses) of the 
appellants low back disorder(s) and 
indicate whether it is at least as likely 
as not that any (and which) low back 
disorder(s) had its onset in service.  
The claim file and a copy of this remand 
must be made available to and reviewed by 
the examiner.  The examiner should 
indicate such review in the examination 
report.

4.  Once the above has been accomplished, 
the RO should review the record and 
determine whether further development is 
indicated by the new evidence of record.  
If so, the RO should take the necessary 
steps to accomplish such further 
development.  

5.  The RO should then adjudicate the 
claim of entitlement to service 
connection for a low back disorder.

If the benefit remains denied, and following the usual 
adjudicative procedures, the claim should be returned to the 
Board, if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)




NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).


- 2 -
